Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 16
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 4/28/2021.  The submission is in compliance with the provisions of 37 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NONVOLATILE MEMORY DEVICE AND METHOD FOR OPERATING WITH VARYING PROGRAMMING TIME.
ABSTRACT is objected for typographical error (to_verifying) at line:7.

Claim Objection
Claim 7 is objected to because of the following informalities:  last line recites “first program loop operation” . Seems like it would be appropriate to recite “third program loop operation” . Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11024397. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite same feature to verify the success or failure of program of the first loop during the second loop.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US 20050248991) in view of Lee et al. (US 20190057751), herein referred as Lee_second.

Regarding independent claim 1, Lee discloses an operating method of a storage device including a non-volatile memory device (Fig. 3 shows  non-volatile memory device) including a first memory cell connected to a word line and a bit line (Fig. 4 shows memory cells at the intersection 
transferring a program command, by the controller, to program the first memory cell to the non-volatile memory device, 
performing a first program loop operation, by the non-volatile memory device (Fig. 7 and [0046] describes first program loop t10), in response to the program command, and 
performing a second program loop operation, by the non-volatile memory device (Fig. 7 and [0050] describes second program loop t11), in response to the program command, 
wherein the first program loop operation includes a first program execution time (Fig. 7 and [0046] describes first program time t10a), 
wherein the second program loop operation includes a second program execution time and a second verify time (Fig. 7 and [0050] describes second program time t11a and a second program verify time t11b), and 
wherein the second program execution time is shorter than the first program execution time (Fig. 7 shows that t10a > t11a).

However, Lee_second teaches transferring a program command, by the controller, to program the first memory cell to the non-volatile memory device ([0053] describes the memory controller 200 may generate and transfer a program command, an address, and data to the memory device 100).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee_second to Lee such that transferring a program command, by the controller, to program the first memory cell to the non-volatile memory device in order to improve program speed and an operating method as taught by Lee_second ([0005]).

Regarding claim 3, Lee and Lee_second together disclose all the elements of claim 1 as above and through Lee further performing a recovery operation after completing the first program loop operation, wherein the recovery operation includes returning voltages of the word line and the bit line to a predetermine voltage (Fig. 7 shows Vpgm pulse is 

Regarding claim 4, Lee and Lee_second together disclose all the elements of claim 1 as above and through Lee further the performing the first program loop operation includes applying a first program voltage to the word line, and the performing the second program loop operation includes applying a second program voltage larger than the first program voltage to the word line (Fig. 7 and [0045] describes Vpgm in the second loop is higher than Vpgm by a given voltage (.DELTA.V)).

Regarding claim 7, Lee and Lee_second together disclose all the elements of claim 1 as above and through Lee further performing a third program loop operation, by the non-volatile memory device, in response to the program command before the performing the first program loop operation, and verifying whether the third program loop operation succeeds or not during a first verify time, wherein the first program loop operation further includes the first verify time (Fig. 7 shows there are multiple loops with program time and verify time. Adding another loop at the beginning is an obvious variation).
Regarding claim 8, Lee and Lee_second together disclose all the elements of claim 1 as above and through Lee further the nonvolatile memory device further includes a second memory cell connected to the word line and the bit line, the second memory cell being different from the first memory cell, each of the performing the first program loop operation and the second program loop operation to the first and second memory cell is in parallel (Figs. 3, 4, 7 show multiple cells connected to word line).

Claims 2 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US 20050248991) in view of Lee et al. (US 20190057751), herein referred as Lee_second and Jeong et al. (US 20060087891).

Regarding claim 2, Lee and Lee_second together disclose all the elements of claim 1 as above but they do not disclose the performing the first program loop operation includes applying a first program voltage to the word line, and the performing the second program loop operation includes applying a second program voltage same with the first program voltage to the word line.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Jeong to modified Lee such that the performing the first program loop operation includes applying a first program voltage to the word line, and the performing the second program loop operation includes applying a second program voltage same with the first program voltage to the word line in order to prevent program failures from occurring due to a decrease in a bitline voltage or an increase in a bulk voltage as taught by Jeong ([0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/17/2022